Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128620                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  AMERIGO PALARCHIO, as Conservator 	                                                                    Maura D. Corrigan
  and Guardian of LINDA PALARCHIO,                                                                     Robert P. Young, Jr.
  a legally incapacitated person,                                                                      Stephen J. Markman,
                                                                                                                      Justices
                Plaintiff-Appellee,
  v        	                                                        SC: 128620     

                                                                    COA: 258847      

                                                                    Wayne CC: 02-238086-NF

  AUTOMOBILE CLUB INSURANCE

  ASSOCIATION,

             Defendant-Appellant. 

  _________________________________________/ 


        By order of September 21, 2005, the application for leave to appeal the March 24,
  2005 order of the Court of Appeals was held in abeyance pending the decision in
  Cameron v Auto Club Ins Ass’n (Docket No. 127018). On order of the Court, the case
  having been decided on July 28, 2006, 476 Mich 55 (2006), the application is again
  considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Wayne Circuit Court for reconsideration of its order of
  October 13, 2004, granting plaintiff’s motion for summary disposition concerning room
  and board expenses, in light of this Court’s decision in Griffith v State Farm Mut
  Automobile Ins Co, 472 Mich 521 (2005).

        We do not retain jurisdiction.

        WEAVER, J., dissents and states as follows:

       I would grant leave to appeal in this case to reconsider Griffith v State Farm Mut
  Automobile Ins Co, 472 Mich 521 (2005).

        CAVANAGH and KELLY, JJ., join the statement of WEAVER, J.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2006                    _________________________________________
           p1031                                                               Clerk